—Judgment, Supreme Court, New York County (Budd Goodman, J., at omnibus motion and plea; Felice Shea, J., at suppression hearing; Herbert Altman, J., at sentence), rendered April 17, 1998, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 7 years, unanimously affirmed.
The Mapp and Dunaway branches of defendant’s suppression motion were properly denied without a hearing since defendant’s papers did not raise an issue of fact as to probable cause for his arrest (see, People v Mendoza, 82 NY2d 415). Defendant’s assertions of innocent conduct at the time of his arrest failed to controvert the specific information provided by the People concerning the menacing incident leading to his arrest or provide any other basis for suppression (see, People v Jones, 95 NY2d 721; People v Suggs, 268 AD2d 305, lv denied 94 NY2d 925). Concur — Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.